FILED
                             NOT FOR PUBLICATION                            JAN 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIANSHENG CAO,                                   No. 09-73011

               Petitioner,                       Agency No. A099-398-448

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Jiansheng Cao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo its legal conclusions. Santos-Lemus

v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the agency’s determination that even if

credible, Cao did not establish that the Chinese police targeted him on account of a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.

2009) (“[t]he Real ID Act requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”). Thus, his asylum claim fails.

      The agency determined that Cao waived his withholding of removal and

CAT claims by failing to meaningfully challenge them. Cao does not challenge

this determination.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                                                              09-73011